—Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered September 19, 1995, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The motion court correctly concluded that the search of the flip top cigarette box was proper as incident to the lawful arrest since the property had not yet been reduced to the exclusive control of the police (see, People v Manigault, 247 AD2d 255, lv denied 92 NY2d 855; People v Wylie, 244 AD2d 247, lv denied 91 NY2d 946). Moreover, defendant had not yet been handcuffed when the cigarette box was searched in close proximity to the arrest (People v Perez, 252 AD2d 353). Concur — Milonas, J. P., Rosenberger, Williams, Tom and Saxe, JJ.